Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 12/30/2020 has been received; Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,609,912. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to an article of footwear with two sheets forming a fluid holding chamber with bonds and indentations. Both cases are directed to the same elected subject matter Species I (Figures 1-10E).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dojan (USPN 7,562,469) in view of Schindler (US 2013/0232821) in further view of Forsrom (US 2009/0151195).
Regarding Claim 21, Dojan disclose a sole structure (20) for an article of footwear (Figure 1), the sole structure comprising: a first barrier portion (31) including a first surface (bottom of 31); a second barrier portion (32) including a second surface (top of 32) that opposes the first surface, the second barrier portion joined to the first barrier portion to form a chamber (30) enclosing a fluid between the first surface and the second surface (Col. 6, lines 45-52) and including a sidewall (23 & 24) surrounding an outer perimeter of the chamber; first substantially parallel bonds (34a & 34b, see annotated Figure 2 below) that extend in a direction between a medial side (med, see annotated Figure 3 below) of the sole structure and a lateral side (lat, see annotated Figure 3 below) of the sole structure and join the first surface of the first barrier portion and the second surface of the second barrier portion (Col. 6, lines 42-65, “bonds”), the first bonds each including a first end (1st, see annotated Figure 2a below, Figures 9a-9d, Col. 6, lines 56-57, “interior bonds are spaced inward from the side surface”) that is spaced apart from the sidewall at the medial side and a second end (2nd, see annotated Figure 2a below, Figures 9a-9d, Col. 6, lines 56-57, “interior bonds are spaced inward from the side surface”) that is spaced apart from the sidewall at the lateral side, a central portion (portion between 1st and 2nd, see annotated Figure 2a below) extending between the first end and the second end, the first bonds defining a first plane (plane, see annotated Figure 9D below); first indentations (IN1, see annotated Figure 9d below) formed by the second barrier portion extending in a direction toward the first barrier portion (extending, see annotated Figure 9d below), the first indentations extending from the first end of respective ones of the first bonds toward the sidewall (Figure 9d); and second indentations (IN2, see annotated Figure 9d below) formed by the second barrier portion extending in a direction toward the first barrier portion (extending, see annotated Figure 9d below), the second indentations extending from the second end of respective ones 2 30552095.2of the first bonds toward the sidewall (Figure 9d) and increasing in width in a direction from the second end toward the sidewall (width increasing, see annotated Figures 7 & 8 below).  Dojan does not specifically disclose the first and second indentations increasing in width in a direction from the first end toward the sidewall. However, Schindler discloses indentations (150, Figure 4 & 14) increasing in width in a direction from a first end (end of 151) toward a sidewall (Figure 4) at a first plane (Figure 4 & 5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the indentations at the first plane to increase in width, as taught by Schindler, in order to provide a shoe which allows for a natural bend/ flexion and proper gait while walking. Dojan does not specifically disclose a central portion extending between the first end and the second end and having a width in a first direction extending substantially parallel to a longitudinal axis of the sole structure that is less than a width of each of the first end and the second end in the first direction, the first bonds extending continuously and uninterrupted along the central portion from the first end to the second end across a majority of a width of the sole structure. However, Forstrom discloses a central portion (area 152 between the sides) extending between the first end and the second end and having a width in a first direction extending substantially parallel to a longitudinal axis of the sole structure that is less than (less, see annotated Figure 20A) a width of each of the first end and the second end in the first direction, bonds (area between 152, Figure 20A) extending continuously and uninterrupted along the central portion from a first end to a second end across a majority of a width of a sole structure (Figure 20A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bonds of Dojan to be continuous and uninterrupted, as taught by Forstrom, in order to provide adequate cushioning, flexure and flexibility in the sole structure. 
Regarding Claim 22, Dojan discloses the first indentations and the second indentations extend to the sidewall (see annotated Figure 9d below).  
Regarding Claim 23, Dojan discloses the sidewall forms an outer surface of the sole structure (23 & 24).  
Regarding Claim 24, Dojan discloses the indentations form corresponding indentations in the outer surface of the sole structure (Figures 1-9d).   
Regarding Claim 25, Dojan discloses the second surface of the second barrier portion is spaced apart (spaced, see annotated Figure 9d below) from the first barrier portion at the first indentations and at the second indentations.  
Regarding Claim 26, Dojan discloses second substantially parallel bonds (34c, 34d, 34e & 34f, see annotated Figure 2 below) that extend in the direction between the medial side of the sole structure and the lateral side of the sole structure and join the first surface of the first barrier portion and the second surface of the second barrier portion (Col. 6, lines 42-65, “bonds”), the second bonds each including a first end (end1, see annotated Figure 2a below) that is spaced apart from the sidewall at the medial side and a second end (end2, see annotated Figure 2a below) that is spaced apart from the sidewall at the lateral side.  
Regarding Claim 27, Dojan discloses the first bonds alternate with (first bonds, 34b & 34a, alternate with second bonds, 34c & 34e see annotated Figure 2 below) the second bonds along a length of the chamber between a heel region of the chamber and a forefoot region of the chamber (Figure 2).   
Regarding Claim 28, Dojan discloses a plurality of elongate subchambers (S1, S2, S4 & S5, see annotated Figure 3 below) that extend between the medial side of the sole structure and the lateral side of the sole structure, the subchambers being defined by one of the first bonds and one of the second bonds (Figures 2 & 3).  
Regarding Claim 29, Dojan does not specifically discloses a size of the subchambers decreases in a direction from a heel region of the sole structure to a forefoot region of the sole structure.   It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of thickness for the subchambers in order to achieve an optimal configuration for the purpose of cushioning, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art. 
Regarding Claim 30, Dojan discloses the first bonds, the first indentations, and the second indentations cooperate to form recesses that extend continuously from the medial side of the sole structure to the lateral side of the sole structure (35, Figure 4).  
Regarding Claim 31, Dojan discloses a sole structure (20) for an article of footwear (Figure 1), the sole structure comprising: a first barrier portion (31) including a first surface (bottom of 31); a second barrier portion (32) including a second surface (top of 32) that opposes the first surface, the second barrier portion joined to the first barrier portion to form a chamber (30) enclosing a fluid between the first surface and the second surface (Col. 6, lines 45-52) and including a sidewall (23 & 24) surrounding an outer perimeter of the chamber and forming an outer surface of the sole structure (Figures 1-9d);4 30552095.2first substantially parallel bonds (34a & 34b, see annotated Figure 2 below) that extend in a direction between a medial side (med, see annotated Figure 3 below) of the sole structure and a lateral side (lat, see annotated Figure 3 below) of the sole structure and join the first surface of the first barrier portion and the second surface of the second barrier portion (Col. 6, lines 45-65, “bonds”), the first bonds each including a first end (1st, see annotated Figure 3a below, Figures 9a-9d, Col. 6, lines 56-57, “interior bonds are spaced inward from the side surface) that is spaced apart from the sidewall surface at the medial side and a second end (2nd, see annotated Figure 3a below, Figures 9a-9d, Col. 6, lines 56-57, “interior bonds are spaced inward from the side surface) that is spaced apart from the sidewall surface at the lateral side; a central portion (portion between 1st and 2nd, see annotated Figure 2a below) extending between the first end and the second end, first indentations (IN1, see annotated Figure 9d below) formed by the second barrier portion extending in a direction toward the first barrier portion (extending, see annotated Figure 9d below), the first indentations extending from the first end of respective ones of the first bonds to the sidewall (Figure 9d) to form corresponding indentations in the outer surface of the sole structure (35, Figure 4); and second indentations (IN2, see annotated Figure 9d below) formed by the second barrier portion extending in a direction toward the first barrier portion (extending, see annotated Figure 9d below), the second indentations extending from the second end of respective ones of the first bonds to the sidewall (Figure 9d) to form corresponding indentations in the outer surface of the sole structure (35, Figure 4).  Dojan does not specifically disclose a central portion extending between the first end and the second end and having a width in a first direction extending substantially parallel to a longitudinal axis of the sole structure that is less than a width of each of the first end and the second end in the first direction, the first bonds extending continuously and uninterrupted along the central portion from the first end to the second end across a majority of a width of the sole structure. However, Forstrom discloses a central portion (area 152 between the sides) extending between the first end and the second end and having a width in a first direction extending substantially parallel to a longitudinal axis of the sole structure that is less than (less, see annotated Figure 20A) a width of each of the first end and the second end in the first direction, bonds (area between 152, Figure 20A) extending continuously and uninterrupted along the central portion from a first end to a second end across a majority of a width of a sole structure (Figure 20A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bonds of Dojan to be continuous and uninterrupted, as taught by Forstrom, in order to provide adequate cushioning, flexure and flexibility in the sole structure. 
Regarding Claim 32, Dojan discloses the first indentations increase in width in a direction from the first end toward the sidewall (width increasing, see annotated Figures 7 & 8 below).  
Regarding Claim 33, Dojan discloses the second indentations increase in width in a direction from the second end toward the sidewall (width increasing, see annotated Figures 7 & 8 below).  
Regarding Claim 34, Dojan discloses an outsole (14, Figure 1) attached to the second barrier portion on an opposite side of the second barrier portion than the second surface.   
Regarding Claim 35, Dojan discloses the outsole extends into the first indentations and into the second indentations (Figures 1 & 4).  
Regarding Claim 36, Dojan discloses the second surface of the second barrier portion is spaced apart from the first barrier portion at the first indentations and at the second indentations (spaced, see annotated Figure 9d below).   
Regarding Claim 37, Dojan discloses second substantially parallel bonds  (34c, 34d, 34e & 34f, see annotated Figure 2 below) that extend in the direction between the medial side of the sole structure and the lateral side of the sole structure and join the first surface of the first barrier portion and the second surface of the second barrier portion (Col. 6, lines 42-65, “bonds”), the second bonds each including a first end (end1, see annotated Figure 2a below) that is spaced apart from the sidewall at the medial side and a second end (end2, see annotated Figure 2a below) that is spaced apart from the sidewall at the lateral side.  
Regarding Claim 38, Dojan discloses the first bonds alternate with (first bonds, 34b & 34a, alternate with second bonds, 34c & 34e see annotated Figure 2 below) the second bonds along a length of the chamber between a heel region of the chamber and a forefoot region of the chamber (Figure 2).  
Regarding Claim 39, Dojan discloses a plurality of elongate subchambers (S1, S2, S4 & S5, see annotated Figure 3 below) that extend between the medial side of the sole structure and the lateral side of the sole structure, the subchambers being defined by one of the first bonds and one of the second bonds (Figures 2 & 3).  
Regarding Claim 40, Dojan discloses the first bonds, the first indentations, and the second indentations cooperate to form recesses that extend continuously from the medial side of the sole structure to the lateral side of the sole structure (35, Figure 4).

    PNG
    media_image1.png
    585
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    666
    888
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    669
    801
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    204
    635
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    854
    574
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732